         Case 2:20-cv-01661-DB Document 4 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY C. HERNANDEZ,                              No. 2:20-cv-1661 DB P
12                       Plaintiff,
13            v.                                         ORDER
14    ALLEN, et al.,
15                       Defendants.
16

17          Plaintiff is a state inmate proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983. Presently before the court is plaintiff’s complaint for screening. (ECF No. 1.) For the

19   reasons set forth below the court will dismiss the complaint with leave to amend.

20          The court is required to screen complaints brought by prisoners seeking relief against a

21   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

22   However, the court cannot conduct the required screening because the complaint is illegible. It

23   appears that plaintiff has submitted a photocopied version of the complaint and on nearly every

24   page the contents are too faint to read. Therefore, the court will dismiss the complaint and direct

25   plaintiff to file an amended complaint that is legible.

26          The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

27   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

28   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.
                                                        1
           Case 2:20-cv-01661-DB Document 4 Filed 08/24/20 Page 2 of 2

 1   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). In any amended

 2   complaint, plaintiff’s claims must be set forth in short and plain terms, simply, concisely, and

 3   directly. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting

 4   point of a simplified pleading system, which was adopted to focus litigation on the merits of a

 5   claim.”); Fed. R. Civ. P. 8.

 6             Plaintiff is further informed that the court cannot refer to a prior pleading in order to make

 7   his amended complaint complete. An amended complaint must be complete in itself without

 8   reference to any prior pleading. E.D. Cal. R. 220. Once plaintiff files an amended complaint, all

 9   prior pleadings are superseded. Therefore, in an amended complaint, as in an original complaint,

10   each claim and the involvement of each defendant must be sufficiently alleged. Additionally,

11   pursuant to Rule 20 unrelated claims against different defendants belong in separate suits.

12             Accordingly, IT IS HEREBY ORDERED that:

13        1. The complaint (ECF No. 1) is dismissed with leave to amend;

14        2. Within sixty (60) days of the date of this order plaintiff shall file an amended complaint

15             that complies with the with the requirements of the Civil Rights Act, the Federal Rules of

16             Civil Procedure, and the Local Rules of Practice. The amended complaint must bear the

17             docket number assigned to this case and must be labeled “First Amended Complaint.”

18        3. The Clerk of the Court is directed to send plaintiff a copy of the civil rights complaint

19             form.

20        4. Plaintiff is warned that his failure to comply with this order will result in a
21             recommendation that this action be dismissed.

22   Dated: August 21, 2020

23

24

25

26
27
     DB:12
28   DB:1/Orders/Prisoner/Civil.Rights.hern1661.scrn

                                                          2
